      Case 1:19-cr-20631-DPG Document 58 Entered on FLSD Docket 10/28/2019 Page 1 of 1

                                                 UNITED STATES DISTRJCT COURT
                                                                                            1111111111111111111111 IIIII   IIIII IIIII IIII IIII
                                                 SOUTHERN DISTRJCT OF FLORIDA
                                                                                               CFN 2019R0645799
                                                                                               OR BK 31648 P3 51 (1P3s)
                                                                                                   REC ORDED 10/15/2019 15:21 : 02
                                                    CASE NO. 19-20631-CR-GA YLES                     H{RVEY RUV IN, CLERK OF 'COURT
UNITED STATES OF AMERJCA                                                                             MIAMI- DADE COUNTY1 FLORIDA

                  vs.

CARLOS MIGUEL RODRJGUEZ SR., et al.,

                  Defendants.
_________________/
                                                     NOTICE OF LIS PEND ENS

GRANTEE: TAIL Y RODRJGUEZ and DAIRON P. GONZALEZ

TO:      ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER EITHER THE DEFENDANT AND/OR
         GRANTEE any interest in the real property described hereinunder.

         NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S . § 48.23, as made applicable hereto by the provisions of

18 U.S.C.§ 1956, that on September 26, 2019, the United States of America, filed a criminal indictment in the United States District

Court for the Southern District of Florida in the foregoing action. Pursuant to 18 U.S.C. § 982(a)(l), the United States of America may

seek to forfeit the real property located at 9748 Little River Drive, Miami, FL 33147 and includes all buildings, improvements, fixtures,

attachments and easements found therein or thereon, and more particularly described as:

         Lot 14, Block 9 of MIAMI PARK SECTION 1, according to the Plat thertef as recorded In Plat Book 44 at Page 95
         of the Public Records of Miami-Dade County, Florida.                --

         Folio:   30-3102-010-1450

         FURTHER NOTICE IS HEREBY GIVEN that the provisions of 21 U.S.C. § 853(k) prohibit any claimant to the described

property from: (1) intervening in the trial or appeal of the criminal case, or (2) commencing an action at law or equity against the United

States concerning the validity of any alleged interest in the property subsequent to the filing of an indictment, except as provided by the

provisions of2 l U.S .C. § 853(n) following the entry of any order of forfeiture . Information concerning this action may be obtained from

the records of the Clerk of Court for the United States District Court at Miami, Florida.

                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITEDSTATESA1TORNEY


                                              By:      -~ Q ~
                                                       Nicole Grosnoff
                                                       Assistant United States Attorney
                                                       Court ID No . A5502029
                                                       Nicole.s. Grosnoff@usdoj.gov
                                                       U.S. Attorney's Office
                                                       99 Northeast Fourth Street, 7th Floor
                                                       Miami, Florida 33132-2111
                                                       Telephone: (305) 961-9294
                                                       Facsimile: (305) 536-4089
